Case: 17-15771   Date Filed: 08/16/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15771
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:17-cr-20373-KMW-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                    versus

CAMILO TROCHEZ,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 16, 2018)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-15771     Date Filed: 08/16/2018   Page: 2 of 2


      Michael Mirer, appointed counsel for Camilo Trochez, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Trochez’s conviction and sentence are AFFIRMED.




                                          2